Exhibit 10.4


INTERCREDITOR, SUBORDINATION, DEFAULT WAIVER
AND ASSIGNMENT AGREEMENT


THIS INTERCREDITOR, SUBORDINATION, DEFAULT WAIVER AND ASSIGNMENT AGREEMENT,
dated as of September 12, 2007 (this “Agreement”), is by and among VoIP Inc.
(“Borrower”), Centurion Microcap, L.P., Alpha Capital Anstalt, Ellis
International, Ltd., Bristol Investment Fund, Ltd. (“Bristol”) and Whalehaven
Capital Fund, Ltd. (“Assignees”), the parties identified on Schedule A hereto
(“Secured Lenders”) and Barbara R. Mittman, in her capacity as collateral agent
for the benefit of the Secured Lenders (each a “Party” and collectively the
“Parties”).


W I T N E S S E T H:


WHEREAS, Secured Lenders have entered into financing arrangements with the
Borrower, and such financings are secured by the assets of the Borrower and
certain of its subsidiaries (all such subsidiaries, collectively with the
Borrower, the (“Obligors”); and
 
WHEREAS, the Borrower is not in material compliance with the terms of the
Secured Lender Transaction Documents to the Secured Lenders and the Borrower and
Secured Lenders wish to waive past defaults under the terms and conditions set
forth in this Agreement; and
 
WHEREAS, some of the Secured Lenders identified on Schedule B hereto
(collectively the “Assignors”) and Assignees desire to enter into this Agreement
to (i) assign a portion of the Obligations to Assignees; (ii) confirm the
relative priority of the security interests of Secured Lenders and Assignees in
the Collateral, and (iii) provide for the orderly sharing among them, in
accordance with such priorities, of proceeds of the Collateral upon any
foreclosure thereon or other disposition thereof.
 
NOW THEREFORE, in consideration of the mutual benefits accruing to Secured
Lenders, Assignors, Assignees, Borrower and Obligors hereunder and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
 
1. DEFINITIONS.


As used in this Agreement, the following terms shall have the meanings ascribed
to them below:
 
“Assignee Collateral Documents” means this Agreement and any other agreement,
instrument and other document, including the Collateral Documents, giving rise
or governing the rights and obligations with respect to the Liens that Assignees
have in the Collateral.
 
“Assigned Debt” means indebtedness owed by the Borrower to the Assignees prior
to the date of this Agreement which is being assigned hereby to the Assignor in
the amount set forth on Schedule 2.4. Additionally $250,000 of Bristol’s Waiver
Note (as identified on Schedule 2.3(a)) shall be deemed to be a part of the
Assigned Debt.
 
“Assigned Debt Payment Plan” means the terms set forth in Sections 4.1 through
4.5 inclusive.
 
“Assignor Financing” means all agreements, instruments and other documents that
Borrower and Assignor entered into on or about the date of this Agreement in
connection with the transactions in which $1, 844,580.87 in Principal Amount
Convertible Notes and Warrants were issued by Borrower to Assignors on or about
the date of this Agreement.
 
1

--------------------------------------------------------------------------------


 
“Cedar Debt” means indebtedness owed by the Borrower to the Assignees prior to
the date of this Agreement which is being assigned hereby to the Assignor in the
amount set forth and as identified on Schedule 2.1.
 
“Collateral” means all of the items defined and identified as “Collateral” in
the Secured Lender’s Transaction Documents.
 
“Collateral Documents” means all agreements, instruments and other documents
giving rise, governing and evidencing the rights and obligations with respect to
the Liens of the Secured Lenders in the Collateral.
 
“Debt” and/or “Obligations” means the Secured Lenders Debt.
 
“Insolvency Proceeding” means, as to any Obligor, any of the following,
occurring after the date hereof: (i) any case or proceeding with respect to such
Obligor under the U.S. Bankruptcy Code, any other federal, state or provincial
bankruptcy, insolvency, reorganization or other law affecting creditors’ rights
generally or any other or similar proceedings of any other jurisdiction or
otherwise seeking any stay, reorganization, arrangement, liquidation,
dissolution, composition or readjustment of the obligations and indebtedness of
such Obligor, or (ii) any proceeding seeking the appointment of any receiver,
administrative receiver, receiver and manager, examiner, judicial custodian,
trustee, liquidator, official manager, administrator or similar official for any
Obligor or any material part of its properties, or (iii) any proceedings for
liquidation, dissolution or other winding up of the business of such Obligor, or
(iv) the sale of all or substantially all of the assets or capital stock of such
Obligor, or (v) any assignment for the benefit of creditors or any marshaling of
assets of such Obligor.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance (including, but not limited
to, easements, rights of way and the like), lien (statutory or other), security
agreement or transfer intended as security, including without limitation, any
conditional sale or other title retention agreement, the interest of a lessor
under a capital lease or any financing lease having substantially the same
economic effect as any of the foregoing.
 
“Non-Assigned Secured Lender’s Debt” means the Secured Lender’s Debt other than
the Super Senior Secured Debt and Cedar Debt.
 
“Secured Lenders Debt” means all indebtedness secured by the Liens of Secured
Lenders in the Collateral as set forth in Schedules 2.1 and 2.3 and as defined
in the Secured Lender Transaction Documents as “Obligations.”
 
“Secured Lenders Transaction Documents” means all agreements, instruments and
other documents that Borrower and/or Secured Lenders entered into on or about
July 5, 2005, January 6, 2006, February 2, 2006, October 14, 2006, February 1,
2007, February 16, 2007, April 6, 2007, and July 27, 2007, respectively, and all
Transaction document as defined in such agreements, instruments and other
documents together with all documents related thereto, as may have been amended.
 
2

--------------------------------------------------------------------------------


 
“Super Senior Secured Debt” means the Assigned Debt and also the additional
portion of the Obligations to the Assignees identified on Schedule 3.1.
 
2. ACKNOWLEDGEMENTS, ASSIGNMENTS AND PAYMENT.


2.1 Acknowledgement of Presently Outstanding Note Amounts. Borrower acknowledges
that the amounts set forth in Schedule 2.1(a) hereto represent Obligations
outstanding as of the date of this Agreement. In payment of the liquidated
damages, that the Borrower has acknowledged, have accrued through the date of
this Agreement, Borrower will issue notes to the Secured Lenders in the amounts
listed on Schedule 2.1(b).


2.2 Acknowledgement of Defaults. Borrower acknowledges that it is material
default of numerous covenants, undertakings and terms of the Secured Lender
Transaction Documents.


2.3 Waiver.  In consideration of the Secured Lenders’ agreement to waive any
past events of defaults, and/or defaults on the Super Senior Secured Debt and
the Non-Assigned Secured Lenders Debt through the date of this Agreement and the
Secured Lenders waiver of any entitlement to Non-Registration Event (as defined
in the Secured Lenders Transaction Documents) liquidated damages for six months
from the date of this Agreement, the Borrower hereby agrees to issue notes to
the Secured Lenders in the principal amounts as set forth in Schedule 2.3(a).
The borrower will also issue warrants to the Assignees in the form set forth in
Exhibit 2 in the amounts as set forth in Schedule 2.3(b). For the benefit of the
Borrower Each Assignee for itself hereby makes all of the representations made
by the subscribers in the Subscription Agreement of the Assignor Financing. For
the benefit of the Assignees, the Borrower hereby makes all of the
representations made by it in the Subscription Agreement of the Assignor
Financing.


2.4 Each Assignor hereby represents for itself, that it is the sole record and
beneficial owner of its portion of the Assigned Debt, free and clear of any
taxes and encumbrances and upon the assignment of the Assigned Debt to the
Assignees, the Assignees will acquire good and marketable title thereto and will
be the legal and beneficial owner of such the Assigned Debt, free and clear of
any encumbrances or transfer restrictions except restrictions in described in
the Secured Lenders Transaction Documents.


2.5 Assignors in the aggregate hereby assign to Assignees in the aggregate the
Assigned Debt together with all the rights and benefits under the Secured Lender
Transaction Documents connected to the Assigned Debt (the “Assignment”).


2.6 Each of the Assignors will receive from the Assignees and each of the
Assignees will pay to the Assignors as consideration for the Assignment the
amount set forth in Schedule 2.6.


2.7 Each of the Assignors and Assignees hereby make the representations set
forth in Section 4 of the Subscription Agreement of the Assignor Financing for
their mutual benefit.


2.8 The Borrower acknowledges that the holding periods of Assignees in the
Assigned debt tacks back for Rule 144 purposes to the holding period of the
Assignors.


3

--------------------------------------------------------------------------------


 
3. SECURITY INTERESTS; PRIORITIES; REMEDIES.


3.1 Priority of Liens.
 
(a) Notwithstanding the order or time of attachment, or the order, time or
manner of perfection, or the order or time of filing or recordation of any
document or instrument, or other method of perfecting a security interest in
favor of each Secured Creditor in any Collateral, and notwithstanding any
conflicting terms or conditions which may be contained in any of the Collateral
Documents, the Liens upon the Collateral securing the Super Senior Secured Debt
have and shall have priority over the Liens upon the Collateral securing the
Cedar Debt and the Non-Assigned Secured Debt.
 
(b) Notwithstanding the order or time of attachment, or the order, time or
manner of perfection, or the order or time of filing or recordation of any
document or instrument, or other method of perfecting a security interest in
favor of each Secured Creditor in any Collateral, and notwithstanding any
conflicting terms or conditions which may be contained in any of the Collateral
Documents, the Liens upon the Collateral securing the Cedar Debt have and shall
have priority over the Liens upon the Collateral securing the Non-Assigned
Secured Debt.
 
All distribution proceeds of the Collateral shall be made first to satisfy the
outstanding obligations arising under the Super Senior Secured Debt owed the
Assignees in proportion to their ownership of the Super Senior Secured Debt as
of the distribution date, second to the holders of the Cedar Debt in proportion
each holder of the Cedar Debt’s ownership of the Cedar Debt, third to the
Secured Lenders in the manner set forth in the Collateral Documents.
 
3.2 Priorities Unaffected by Action or Inaction. The Lien priorities provided in
Section 3.1 shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, renewal, restatement, replacement or
refinancing of either the Secured Lenders Debt, Cedar Debt or the Super Senior
Secured Debt, nor by any action or inaction which any Secured Creditor may take
or fail to take in respect of the Collateral.
 
3.3 Rights of Third Parties; No Contest of Lien. Each Secured Creditor shall be
solely responsible for perfecting and maintaining the perfection of its Lien in
and to each item constituting the Collateral in which such Secured Creditor has
been granted a Lien. The foregoing provisions of this Agreement are intended
solely to govern the respective lien priorities as between the Secured Creditors
and shall not impose on any Secured Creditor any obligations in respect of the
disposition of proceeds of foreclosure on any Collateral which would conflict
with prior perfected claims therein in favor of any other person or any order or
decree of any court or other governmental authority or any applicable law. Each
Secured Creditor agrees that it will not contest the validity, perfection,
priority or enforceability of the Liens upon the Collateral of Secured Lenders
or Assignees, as the case may be, and that as between Secured Lenders, on the
one hand, and Assignees, on the other, the terms of this Agreement shall govern
even if part or all of the Secured Lenders Debt or Super Senior Secured Debt or
the Liens securing payment and performance thereof are avoided, disallowed, set
aside or otherwise invalidated in any judicial proceeding or otherwise.
 
3.5 Right to Enforce Agreements. Subject to the terms and conditions set forth
in this Agreement, the Collateral Agent on behalf of the Secured Lenders and
Assignees shall manage, perform and enforce the terms of the Collateral
Documents with respect to the Collateral, to exercise and enforce all privileges
and rights there under according to Collateral Agent’s discretion and the
exercise of Collateral Agent’s business judgment; provided, however, all
proceeds arising from the sale or other disposition of such Collateral shall be
applied first to satisfy all of the Super Senior Secured Debt until no Super
Senior Secured Debt is outstanding. For the avoidance of doubt, no amount of
Collateral proceeds collected by or on behalf of Secured Lenders that is
ultimately used to satisfy the Super Senior Secured Debt shall result in a
reduction of the Secured Lenders Debt or the obligations of the Obligors to
repay the Secured Lenders Debt in full.
 
4

--------------------------------------------------------------------------------


 
4. ASSIGNED DEBT PAYMENT PLAN


4.1  The Borrower agrees that 45 days from the date of this Agreement and every
45 days thereafter, until such time as all the Assigned Debt is paid off, the
Borrower will make a payment to the Assignees of $250,000 to be credited against
the Super Senior Secured Debt as follows: first, any liquidated or other
damages, which have not been waived pursuant to this Agreement; second, any
interest that has accrued since the date of this Agreement; third principal (the
payment pursuant to this paragraph 4.2 “Amortization Payments”). In any event
all amounts outstanding in connection with the Super Senior Secured Debt shall
be due and payable not later than May 31, 2008.


4.2 If the Borrower fails to make any of the Amortization Payments within two
(2) days of when due then each Assignee shall have the right, but not the
obligation, to make its portion of the Super Senior Secured Debt, or any portion
thereof immediately due and payabale after a three (3) day cure period.
Additionally, upon written notice of any two of the Assignees or any Assignee
holding 51% of the outstanding amounts of the Super Senior Secured Debt the
conversion price of the common stock in to which the Super Senior Secured Debt
is convertible into, shall be seventy percent (70%) of the three (3) lowest
closing bid prices for the ten (10) days prior to the date such Assignee
converts its portion of the Assigned Debt (the “Election”). The Election must be
made in writing and delivered to the Borrower in accordance with the notice
provisions herein. Upon receipt of the Election, the Borrower will promptly and
no later than the end of business on the day upon which it receives the
Election, forward a copy of the Election to the Secured Lenders in accordance
with the notice provisions of this Agreement. The Election shall not be
effective until three (3) days after the Election has been sent to the Secured
Lenders. If the Borrower fails to deliver the Election to the Secured Lenders
any other party to this Agreement may forward the Election to the Secured
Lenders. Each Assignee may decide for itself whether or not to convert any of
its portion of the Super Senior Secured Debt. The terms of the conversion
procedures, anti-dilution rights and any other rights or benefit granted to the
Assignors in connection with the Assignor Financing are hereby also granted to
the holder of the Super Senior Secured Debt upon the occurrence of an Event of
Default as provided in the Assignor Financing or failure to make any of the
Amortization Payments within two (2) days of when due, pursuant to the
procedures set forth therein.


4.3 Upon the occurrence of any Event of Default as defined in the Assignor
Financing or any default in making payments pursuant to Section 4.3 herein,
after the applicable cure period, if any, the holders of 65% of Super Senior
Secured Debt may proceed to protect, exercise and enforce, on behalf of all the
Assignees, their rights and remedies under the this Agreement and the Assignee
Collateral Documents against Borrower, and such other rights and remedies as are
provided by law or equity.


4.4  The Borrower will provide an opinion reasonably acceptable to Assignees,
Assignors and the Secured Lenders, from the Company’s legal counsel opining on
the availability of an exemption from registration under the 1933 Act as it
relates to the offer and issuance of the Securities and other matters reasonably
requested by Subscribers. A form of the legal opinion is annexed hereto as
Exhibit A.


4.5  The Borrower will deliver to the Assignees on or before the Closing Date
(as defined in the Assignor Financing) and enforce the provisions of an
irrevocable lockup agreement (“Lockup Agreement”) in the form annexed hereto as
Exhibit B, with the persons identified on Schedule 4.5.


5

--------------------------------------------------------------------------------




5. WAIVERS.


5.1 Further Registration Statements. Pursuant to Section 9(n) of the
Subscription Agreement dated January 6, 2006 between the Borrower and Secured
Lenders and any such other substantially similar provision contained in the
Secured Lenders Transaction Documents, the Borrower is prohibited from filing
further Registration Statements until the registration statement has been
effective for the sale of the registrable securities for sixty (60) days. The
Secured Lenders each waive such prohibition solely in connection with this
Agreement the Assignor Financing.


5.2 Additional Negative Covenants. Pursuant to Section 9(p) of the Subscription
Agreement dated February 16, 2007 between the Borrower and Secured Lenders and
any such other substantially similar provision contained in the Secured Lenders
Transaction Documents, the Borrower is prohibited from creating, incurring,
assigning, or suffering to exist any security interest or pledges. The Secured
Lenders each waive such prohibition and consent to the Borrower entering into
this Agreement and the Assignor Financing.


5.3 Registration Rights. Pursuant to Section 11.1 of the Subscription Agreement
dated January 6, 2006 between Borrower and Secured Lenders and any such other
substantially similar provision contained in the Secured Lenders Transaction
Documents, the Borrower is required to include the common stock issuable in
connection with the conversion of Notes and exercise of Warrants by Secured
Lenders in the next filed registration statement. The Secured Lenders hereby
waive the requirement that they be included in the registration statement to be
filed in connection with Assignor Financing.


5.4 Right of First Refusal. The Secured Lenders each possess a right of first
refusal with respect to any sale of securities by the Borrower pursuant to
Section 12(a) of the Subscription Agreement dated January 6, 2006 between
Borrower and Secured Lenders and any such substantially similar provision
contained in the Secured Lenders Transaction Documents. In connection with this
Agreement the Assignor Financing, the Secured Lenders hereby agree to waive such
right of first refusal.


5.5 Offering Restrictions. Pursuant to Section 12(b) of the Subscription
Agreement dated January 6, 2006 between Borrower and Secured Lenders and any
such other substantially similar provision contained in the Secured Lenders
Transaction Documents, the Borrower is prohibited from entering into any
agreement to issue any equity, convertible debt or other securities convertible
into common stock or equity of the Borrower nor modify any of the foregoing. The
Secured Lenders each waive such prohibition solely in connection with this
Agreement and the Assignor Financing.


5.6 Anti-Dilution Protection. The Secured Lenders acknowledges and agrees that
in connection with the Assigned Debt Payment Plan, Secured Lenders are waiving
any favored nations rights and/or any anti-dilution rights granted to them until
such time as an Assignees send a notice to the Borrower electing to exercise
their rights to make the Assigned Debt convertible pursuant to the Assigned Debt
Payment Plan. The Secured Lenders and the Borrower agree that as a result of the
conversion price of the notes being issued in the Assignor Financing the
conversion price of any note and/or warrant that the Secured Lenders are
currently holding the conversion and/or exercise price of such note or warrant
is $0.75. The Secured Lenders are not waiving any favored nations rights and/or
any anti-dilution rights granted to them in connection to any other issuance to
agreement to issue any other security of the Borrower. The Borrower acknowledges
that upon the Election the conversion price and/or exercise price of any note
and/or warrant that Borrower has issued to the Secured Lenders may be reset to
the price in Section 4.3 herein.


5.7 Assignor Financing Security. The Secured Lenders acknowledge and agree that
the obligations of the Borrower pursuant to the Assignor Financing shall be
secured pari parssu with the Non-Assigned Secured Lender’s Debt.


5.8 Events of Default Waiver. The Secured Lenders hereby waive any past events
of defaults (as defined in the Secured Lenders Transaction Documents) and/or
defaults which may have occurred pursuant to or in connection with the Secured
Lenders Transaction Documents through the date of this Agreement and the Secured
Lenders also waive their entitlement to Non-Registration Event (as defined in
the Secured Lenders Transaction Documents) liquidated damages for six months
from the date of this Agreement.


6

--------------------------------------------------------------------------------


 
6. MISCELLANEOUS.


6.1 Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the successors and permitted assigns of the Parties. Neither
party hereto may assign or permit the assignment of its obligations without
first requiring the assignee of such obligation to assume such assigning party’s
rights and obligations under this Agreement. Except as required by the preceding
sentence, neither party may assign its rights or obligations under this
Agreement without the other party’s prior written consent.
 
6.2  Insolvency. This Agreement shall be applicable both before and after any
Insolvency Proceeding by or against any Obligor and all converted or succeeding
cases in respect thereof, and all references herein to any Obligor shall be
deemed to apply to an agent for such Obligor or any Obligor as
debtor-in-possession. The relative rights of Secured Lenders, on the one hand,
and Assignees, on the other, to repayment of the Secured Lenders Debt and the
Super Senior Secured Debt, respectively, and in or to any distributions from or
in respect of any Obligor or any Collateral or proceeds of Collateral, shall
continue after the filing thereof on the same basis as prior to the date of the
petition, subject to any court order approving the financing of, or use of cash
collateral by, any Obligor as debtor-in-possession.
 
6.3 Bailee for Perfection; Delivery of Proceeds. Each Secured Creditor hereby
appoints the others as agent for the purposes of perfecting their respective
Liens in and on any of the Collateral; provided that no Secured Creditor shall
have any duty or liability to protect or preserve any rights pertaining to any
of the Collateral and, except for gross negligence or willful misconduct as
determined pursuant to a final non-appealable order of a court of competent
jurisdiction, each Secured Creditor hereby waives, and releases the other
Secured Creditors from, all claims and liabilities arising pursuant to the
other’s role as bailee with respect to the Collateral.
 
6.4 Governing Law; Jurisdiction; Waiver of Jury Trial. (a) This Agreement shall
be governed by and construed under the laws of the State of New York applicable
to contracts made and to be performed entirely within the State of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the State and County of New York for the
adjudication of any dispute hereunder or in connection herewith or therewith or
with any transaction contemplated hereby or thereby, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.
 
(b) EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES AND AGREES THAT ANY DISPUTE OR
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES AND, THEREFORE, EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS AGREEMENT AND HAS HAD AN
OPPORTUNITY TO SEEK SEPARATE COUNSEL OF ITS OWN CHOICE TO REVIEW THIS AGREEMENT,
(III) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.4(b).


7

--------------------------------------------------------------------------------


 
6.5  Injunctive Relief. Each Party acknowledges and agrees that a breach by it
of its obligations hereunder will cause irreparable harm to the other and that
the remedy or remedies at law for any such breach will be inadequate and agrees,
in the event of any such breach, in addition to all other available remedies,
the non-breaching party shall be entitled to an injunction restraining any
breach and requiring immediate and specific performance of such obligations
without the necessity of showing economic loss or the posting of any bond.


6.6 Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that in such case the parties shall negotiate in good faith
to replace such provision with a new provision which is not illegal,
unenforceable or void, as long as such new provision does not materially change
the economic benefits of this Agreement to the parties.


6.7  Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. This Agreement may be executed and
delivered by facsimile transmission.
 
6.8 Notices. Any notice, demand or request required or permitted to be given by
the respective parties hereto pursuant to the terms of this Agreement shall be
in writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:
 
                         To Borrower or Obligors:
VoIP, Inc.
151 So. Wymore Road, Suite 3000
Altamonte Springs, FL 32714
Attn: Anthony Cataldo, CEO
***

 
With a copy by telecopier only to:



 
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attn: Marc Ross, Esq.
***



8

--------------------------------------------------------------------------------


 

                                                To Assignees: Centurion
Microcap, L.P.
3014 Avenue L
Brooklyn, NY 11210
***

                  

 
Alpha Capital Anstalt
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
***

                

  Ellis International Ltd.
53rd Street Urbanizacion Obarrio
Swiss Tower, 16th Floor, Panama
Republic of Panama
***

                                

 
Bristol Investment Fund, Ltd.
c/o Bristol Capital Advisers, LLC
10990 Wilshire Boulevard, Suite 1410
Los Angeles, California 90024
***

                

 
Whalehaven Capital Fund Limited
c/o FWS Capital Ltd.
3rd Floor, 14 Par-Laville Road
Hamilton, Bermuda HM08
***



9

--------------------------------------------------------------------------------


                

                        To Collateral Agent:
Barbara R. Mittman, Esq.
551 Fifth Avenue, Suite 1601
New York, New York 10176
***

               

                To Secured Lenders:
To the addresses and facsimile numbers listed
on Schedule A hereto.

                

                To Assignors: To the addresses and facsimile numbers listed
on Schedule B hereto.

                                     
If to Assignees, Assignors, Collateral
Agent, or Secured Lenders,
With a Copy to:

 
Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
***

 
Any Party may change the address(es) to which all notices, requests and other
communications are to be sent by giving written notice of such address change to
the other Parties in conformity with this Section 6.8, but such change shall not
be effective until notice of such change has been received by the other Party.
 
6.9 Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between the parties with regard to the subject matter hereof and
thereof, superseding all prior agreements or understandings, whether written or
oral, between or among the parties. No amendment, modification or other change
to this Agreement or waiver of any agreement or other obligation of the parties
under this Agreement may be made or given unless such amendment, modification or
waiver is set forth in writing and is signed by Assignors and Secured Lenders.
Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
 
6.10 OMNIBUS APPROVAL. BY SIGNING THIS AGREEMENT EACH PARTY HEREBY AGREES TO,
RATIFIES AND ACKNOWLEDGES ALL THE TERMS, WAIVERS AND MODIFICATIONS HEREIN.
 
6.11 Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.
 
[Signatures begin on next page]
 
10

--------------------------------------------------------------------------------


ASSIGNEES
 
CENTURION MICROCAP L.P.
 
ALPHA CAPITAL ANSTALT
           
By:
   
By:
   
Name:
   
Name:
 
Title:
   
Title:
     
BRISTOL INVESTMENT FUND, LTD.
 
ELLIS INTERNATIONAL, LTD.
           
By:
   
By:
   
Name:
   
Name:
 
Title:
   
Title:
     
WHALEHAVEN CAPITAL FUND, LTD
               
By:
       
Name:
     
Title:
   



SECURED LENDERS



     
ALPHA CAPITAL ANSTALT f/k/a ALPHA CAPITAL AKTIENGESELLSCHAFT
           
BRIO CAPITAL L.P.
 
BRISTOL INVESTMENT FUND, LTD.
           
CENTURION MICROCAP, L.P.
 
CHESTNUT RIDGE PARTNERS LP
           
DKR SOUNDSHORE OASIS HOLDING FUND LTD.
 
CMS CAPITAL
           
DOUBLE U MASTER FUND L.P.
 
ELLIS INTERNATIONAL LTD.
           
GRUSHKO & MITTMAN, P.C.
 
IROQUOIS CAPITAL
           
OSHER CAPITAL INC.
 
PLATINUM LONG TERM GROWTH II INC.
           
STONESTREET LIMITED PARTNERSHIP
 
WHALEHAVEN CAPITAL FUND LTD.

 
[Signatures continue on next page]
 
11

--------------------------------------------------------------------------------



ASSIGNORS


ALPHA CAPITAL ANSTALT
 
WHALEHAVEN CAPITAL FUND LTD.
                   
By:
   
By:
   
Name:
   
Name:
 
Title:
   
Title:
         
CHESTNUT RIDGE PARTNERS LP
 
DKR SOUNDSHORE OASIS HOLDING FUND LTD
                   
By:
   
By:
   
Name:
   
Name:
 
Title:
   
Title:
         
ELLIS INTERNATIONAL LTD.
 
PLATINUM LONG TERM GROWTH I INC.
                   
By:
   
By:
   
Name:
   
Name:
 
Title:
   
Title:

 
COLLATERAL AGENT
 
Pursuant to the Joint Instructions of the Secured Lenders, Barbara R. Mittman,
as collateral agent under the Security Agreements, dated on or about July 5,
2005, January 6, 2006, February 2, 2006, October 14, 2006, February 16, 2007,
April 6, 2007, and July 27, 2007, as amended, securing the Obligations of VoIP
Inc. and its subsidiaries under the Security Agreements and all documents in
connection therewith, as amended, hereby acknowledges this Agreement.


BARBARA R. MITTMAN as Collateral Agent
             



[Signatures continued on next page]
 
12

--------------------------------------------------------------------------------



BORROWER
       
VOIP INC.
             
Name:
       
Title:
               
OBLIGORS
       
VOIP INC.
             
Name:
       
Title:
                 
VOIPSOLUTIONS
 
EGLOBALPHONE
a Florida corporation
 
a Florida corporation
                   
By:
   
By:
 
Its:
   
Its:
           
CAERUS, INC
 
VOX CONSULTING GROUP, INC.
a Delaware corporation
 
a Florida corporation
                   
By:
   
By:
 
Its:
   
Its:
           
VCG TECHNOLOGIES
 
VOLO COMMUNICATIONS, INC.
a Florida corporation
 
a Delaware corporation
                   
By:
   
By:
 
Its:
   
Its:
           
CAERUS BILLING, INC.
 
CAERUS NETWORKS, INC.
a Delaware corporation
 
a Delaware corporation
                   
By:
   
By:
 
Its:
   
Its:
           
VOICEONE COMMUNICATIONS, LLC
 
VOIP ACQUISITION COMPANY
a Delaware Limited Liability corporation
 
a Delaware corporation
                   
By:
   
By:
 
Its:
   
Its:
 

 
13

--------------------------------------------------------------------------------




JOINT INSTRUCTIONS TO COLLATERAL AGENT


Each of the undersigned understands, approves and authorizes the execution of
the Intercreditor, Subordination, Default Waiver and Assignment Agreement (the
“Agreement”) and instructs Barbara R. Mittman as Collateral Agent for the
Secured Lenders to execute the Agreement and further instructs the Collateral
Agent to take all action necessary to effectuate the intentions of the Parties
thereto and upon the execution of Secured Lenders holding not less than 65% of
the Secured Obligations, the subordination of Secured Lenders will become
effective as to all Secured Lenders and upon the execution of Secured Lenders
holding not less than 80% of the Secured Obligations, the remaining terms and
conditions of the Agreement will become effective. Each of the undersigned
specifically acknowledges that upon the execution of the Agreement, the rights
of the Collateral Agent and the rights of the undersigned will modified and
amended as described therein. Any Collateral or proceeds thereof, which the
Collateral Agent receives shall be remitted in accordance with the terms of the
Agreement.


SECURED LENDERS
 

     
ALPHA CAPITAL ANSTALT f/k/a ALPHA CAPITAL AKTIENGESELLSCHAFT
           
BRIO CAPITAL L.P.
 
BRISTOL INVESTMENT FUND, LTD.
           
CENTURION MICROCAP, L.P.
 
CHESTNUT RIDGE PARTNERS LP
           
DKR SOUNDSHORE OASIS HOLDING FUND LTD.
 
CMS CAPITAL
           
DOUBLE U MASTER FUND L.P.
 
ELLIS INTERNATIONAL LTD.
           
GRUSHKO & MITTMAN, P.C.
 
IROQUOIS CAPITAL
           
OSHER CAPITAL INC.
 
PLATINUM LONG TERM GROWTH I INC.
           
STONESTREET LIMITED PARTNERSHIP
 
WHALEHAVEN CAPITAL FUND LTD.

 
14

--------------------------------------------------------------------------------


TABLE OF SCHEDULES AND EXHIBITS


Schedule A
List of Secured Lenders with contact information
Schedule B
List of Assignors with contact information
Schedule 2.1(a)
Table of VoIP’s acknowledged current obligations
Schedule 2.1(b)
Table of Liquidated Damages Notes
Schedule 2.3(a)
Table of Waiver Notes
Schedule 2.3(b)
Table of Waiver Warrants
Schedule 2.4
Table of Assigned Debt
Schedule 2.6
Table of Assignment Consideration
Schedule 3.1(a)
Table of Additional Debt becoming part of the Super Senior Secured Debt
Schedule 4.5
Persons providing a Lockup Agreement
   
Exhibit A
Form of Opinion of Counsel
Exhibit B
Form of Lockup Agreement

 
15

--------------------------------------------------------------------------------




SCHEDULE A


Alpha Capital Anstalt
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
***


Brio Capital, L.P.
523 Albermale Road
Cedarhurst, NY 11516
***


Bristol Investment Fund, Ltd.
c/o Bristol Capital Advisers, LLC
10990 Wilshire Boulevard, Suite 1410
Los Angeles, California 90024
***

Centurion Microcap, L.P.
3014 Avenue L
Brooklyn, NY 11210
***


Chestnut Ridge Partners, L.P.
50 Tice Boulevard
Woodcliff Lake, NJ 07677
***


CMS Capital
9612 Van Nuys Boulevard, Suite 108
Panorama City, CA 91402
***


DKR Soundshore Oasis Holding Fund, Ltd.
c/o DKR Capital Partners, L.P.
1281 East Main Street
Stamford CT 06902
***


Double U Master Fund, L.P.
c/o Navigator Management, Ltd.
Harbor House, Waterfront Drive, P.O Box 972
Road Town BVI
***


16

--------------------------------------------------------------------------------




Ellis International Ltd.
53rd Street Urbanizacion Obarrio
Swiss Tower, 16th Floor, Panama
Republic of Panama
***


Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
***
 
Iroquois Capital
641 Lexington Avenue, 26th Floor
New York, NY 10022
***


Osher Capital
5 Sansberry Lane
Spring Valley, NY 10977
***


Platinum Long term Growth II, Inc.
152 West 57th Street
New York, NY 10019
***


Stonestreet Limited Partnership
33 Prince Arthur Avenue
Tornoto Ont. M5K 1B2
Canada
***


Whalehaven Capital Fund Limited
c/o FWS Capital Ltd.
3rd Floor, 14 Par-Laville Road
Hamilton, Bermuda HM08
***

17

--------------------------------------------------------------------------------



Schedule B


Alpha Capital Anstalt
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
***


Bristol Investment Fund, Ltd.
c/o Bristol Capital Advisers, LLC
10990 Wilshire Boulevard, Suite 1410
Los Angeles, California 90024
***
 
Chestnut Ridge Partners, L.P.
50 Tice Boulevard
Woodcliff Lake, NJ 07677
***
 
DKR Soundshore Oasis Holding Fund, Ltd.
c/o DKR Capital Partners, L.P.
1281 East Main Street
Stamford CT 06902
***


Ellis International Ltd.
53rd Street Urbanizacion Obarrio
Swiss Tower, 16th Floor, Panama
Republic of Panama
***


Platinum Long term Growth II, Inc.
152 West 57th Street
New York, NY 10019
***


Whalehaven Capital Fund Limited
c/o FWS Capital Ltd.
3rd Floor, 14 Par-Laville Road
Hamilton, Bermuda HM08
***
 
18

--------------------------------------------------------------------------------




VoIP, Inc.
 
Schedule 2.1(a)
Secured Lenders' Debt
     
8/31/07
             



Subscriber
 
Principal
 
Interest
 
Damages
 
Alpha Capital Aktiengesellschaft
 
$
1,983,909.43
 
$
81,986.09
 
$
462,746.81
 
Brio Capital LP
 
$
187,500.00
 
$
-
 
$
30,125.00
 
Bristol Investment Fund, Ltd.
 
$
2,239,017.72
 
$
99,292.87
 
$
547,631.49
 
Centurion Microcap, L.P.
 
$
810,289.60
 
$
1,730.56
 
$
111,469.63
 
Chestnut Ridge Partners LP
 
$
622,151.08
 
$
27,358.92
 
$
74,369.23
 
CMS Capital
 
$
245,377.58
 
$
9,612.08
 
$
38,232.71
 
DKR Soundshore Oasis Holding Fund Ltd.
 
$
1,102,175.15
 
$
57,175.18
 
$
187,190.28
 
Double U Master Fund L.P.
 
$
249,565.82
 
$
2,080.15
 
$
20,278.75
 
Ellis International Ltd.
 
$
1,771,809.99
 
$
7,784.74
 
$
336,816.04
 
Grushko & Mittman, P.C.
 
$
87,799.68
 
$
4,487.22
 
$
15,277.27
 
Iroquois Master Fund Ltd. / Iroquois Capital
 
$
87,500.00
 
$
-
 
$
14,058.33
 
Nite Capital LP
 
$
-
 
$
-
 
$
59,340.00
 
Osher Capital Inc.
 
$
26,250.00
 
$
(0.00
)
$
13,231.71
 
Platinum Long Term Growth II Inc.
 
$
482,670.78
 
$
9,837.79
 
$
109,753.78
 
Stonestreet Limited Partnership
 
$
271,418.36
 
$
21,570.57
 
$
56,122.59
 
Whalehaven Capital Fund Ltd. contact
 
$
2,360,773.22
 
$
98,400.58
 
$
341,277.81
 
Nathan Zack
 
$
100,000.00
 
$
849.32
 
$
-
 
GHT Associates LLC
 
$
100,000.00
 
$
849.32
 
$
-
     
$
12,728,208.41
 
$
423,015.37$
 
$
2,417,921.43
 

 
Schedule 2.1(b)


Secured Lender
 
Principal Amount
of Liquidated
Damages Notes
 
Alpha Capital Anstalt
 
$
462,476.81
 
Brio Capital, L.P.
 
$
30,125.00
 
Bristol Investment Fund, Ltd.
 
$
547,631.49
 
Centurion Microcap, L.P.
 
$
111,469.63
 
Chestnut Ridge partners, L.P.
 
$
74,369.23
 
CMS Capital
 
$
38,232.71
 
DKR Soundshore oasis Holding Fund Ltd.
 
$
187,190.28
 
Double U Master Fund, L.P.
 
$
20,278.75
 
Ellis International Ltd.
 
$
336,816.04
 
Grushko & Mittman, P.C.
 
$
15,277.27
 
Iroquois Capital
 
$
14,058.33
 
Nite Capital, L.P.
 
$
59,340.00
 
Osher Capital, Inc.
 
$
13,231.71
 
Platinum Long Term Growth II Inc.
 
$
109,753.78
 
Stonestreet Limited Partnership
 
$
56,122.59
 
Whalehaven Capital Fund Ltd.
 
$
341,277.81
 
Total
 
$
2,417,651.43
 

 
19

--------------------------------------------------------------------------------


Schedule 2.3 (a)
 
Secured Lender
 
Principal Amount
of Waiver Note
 
Alpha Capital Anstalt
 
$
333,341.39
 
Brio Capital, L.P.
 
$
28,295.19
 
Bristol Investment Fund, Ltd.
 
$
371,839.17
 
Centurion Microcap, L.P.
 
$
60,268.75
 
Chestnut Ridge Partners, L.P.
 
$
93,887.37
 
CMS Capital
 
$
37,029.36
 
DKR Soundshore Oasis Holding Fund Ltd.
 
$
166,326.68
 
Double U Master Fund, L.P.
 
$
37,487.08
 
Ellis International Ltd.
 
$
348,408.58
 
Grushko & Mittman, P.C.
 
$
13,249.64
 
Iroquois Capital
 
$
13,204.42
 
Osher Capital, Inc.
 
$
3,961.33
 
Platinum Long Term Growth II Inc.
 
$
80,392.38
 
Stonestreet Limited Partnership
 
$
40,959.11
 
Whalehaven Capital Fund Ltd.
 
$
371,349.55
 
Total
 
$
2,000,000.00
 



Schedule 2.3 (b)
 
Assignee
   
Total Shares Waiver
Warrant to be
exercisable for
 
Alpha Capital Anstalt
   
1,111,913
 
Bristol Investment Fund, Ltd.
   
666,667
 
Centurion Microcap, L.P.
   
2,533,277
 
Ellis International Ltd.
   
279,109
 
Whalehaven Capital Fund Ltd.
   
279,109
 

 
20

--------------------------------------------------------------------------------




Schedule 2.4
 
Assignor
 
Date of
Note
 
Amount being Assigned
 
Assignee
 
Alpha Capital Anstalt
   
1/6/2006
 
$
191,400.00
  Alpha Capital Anstalt  
Alpha Capital Anstalt
   
1/7/2006
 
$
31,400.00
  Centurion Microcap, L.P.  
Chestnut Ridge partners, L.P.
   
1/6/2006
 
$
66,666.00
  Ellis International Ltd.  
DKR Soundshore Oasis Holding Fund Ltd.
   
1/6/2006
 
$
75,266.00
  Alpha Capital Anstalt  
DKR Soundshore Oasis Holding Fund Ltd.
   
1/7/2006
 
$
75,534.00
  Centurion Microcap, L.P.  
Ellis International Ltd.
   
1/6/2006
 
$
172,840.00
  Centurion Microcap, L.P.  
Platinum Long Term Growth II Inc.
   
1/6/2006
 
$
52,200.00
  Centurion Microcap, L.P.  
Whalehaven Capital Fund Ltd.
   
1/6/2006
 
$
66,666.00
  Whalehaven Capital Fund Ltd.  
Whalehaven Capital Fund Ltd.
   
1/7/2006
 
$
237,254.00
  Centurion Microcap, L.P.  
Alpha Capital Anstalt
   
9/6/2007
 
$
123,041.20
  Alpha Capital Anstalt  
Alpha Capital Anstalt
   
9/7/2007
 
$
118,400.00
  Centurion Microcap, L.P.  
Chestnut Ridge partners, L.P.
   
9/6/2007
 
$
35,148.00
  Centurion Microcap, L.P.  
DKR Soundshore Oasis Holding Fund Ltd.
   
9/6/2007
 
$
38,000.00
  Ellis International Ltd.  
DKR Soundshore Oasis Holding Fund Ltd.
   
9/7/2007
 
$
8,634.00
  Centurion Microcap, L.P.  
Ellis International Ltd.
   
9/6/2007
 
$
122,960.00
  Centurion Microcap, L.P.  
Platinum Long Term Growth II Inc.
   
9/6/2007
 
$
27,260.00
  Alpha Capital Anstalt  
Whalehaven Capital Fund Ltd.
   
9/6/2007
 
$
38,000.00
  Whalehaven Capital Fund Ltd.  
Whalehaven Capital Fund Ltd.
   
9/7/2007
 
$
95,608.80
  Centurion Microcap, L.P.  
Total
     
$
1,576,278.00
     

 
Schedule 2.6
 
Cash Portion
 
Assignee
 
Cash
 
Assignor
 
Alpha Capital Anstalt
 
$
161,984.54
  Alpha Capital Anstalt  
Alpha Capital Anstalt
 
$
88,015.46
  Whalehaven Capital Fund Ltd.  
Centurion Microcap, L.P.
 
$
64,648.49
  Whalehaven Capital Fund Ltd.  
Centurion Microcap, L.P.
 
$
35,525.27
  Chestnut Ridge Partners, L.P.  
Centurion Microcap, L.P.
 
$
68,889.31
  DKR Soundshore Oasis Holding Fund Ltd.  
Centurion Microcap, L.P.
 
$
103,211.49
  Ellis International Ltd.  
Centurion Microcap, L.P.
 
$
27,725.44
  Platinum Long Term Growth II Inc.  
Total
 
$
550,000.00
     

 
Notes being assigned as payment
 
Maker
 
Holder
 
Date
 
Amount
 
Assignor
 
VoIP, Inc.
   
Alpha Capital Anstalt
   
7/20/07
 
$
83,333.00
   
Alpha Capital Anstalt
 
VoIP, Inc.
   
Centurion Microcap, L.P.
   
8/6/07
 
$
100,740.04
   
Alpha Capital Anstalt
 
VoIP, Inc.
   
Centurion Microcap, L.P.
   
8/6/07
 
$
40,369.56
   
Chestnut Ridge Partners, L.P.
 
VoIP, Inc.
   
Centurion Microcap, L.P.
   
8/6/07
 
$
78,283.18
   
DKR Soundshore Oasis Holding Fund Ltd.
 
VoIP, Inc.
   
Ellis International Ltd.
   
7/20/07
 
$
83,333.00
   
Ellis International Ltd.
 
VoIP, Inc.
   
Centurion Microcap, L.P.
   
8/6/07
 
$
33,952.60
   
Ellis International Ltd.
 
VoIP, Inc.
   
Centurion Microcap, L.P.
   
8/6/07
 
$
31,506.13
   
Platinum Long Term Growth II Inc.
 
VoIP, Inc.
   
Whalehaven Capital Fund Ltd.
   
7/20/07
 
$
83,333.00
   
Whalehaven Capital Fund Ltd.
 
VoIP, Inc.
   
Centurion Microcap, L.P.
   
8/6/07
 
$
90,148.49
   
Whalehaven Capital Fund Ltd.
 
Total
         
$
624,999.00
     

 
21

--------------------------------------------------------------------------------


 
Schedule 3.1
 
Additional Notes issued by VoIP obtaining complete or partial
Super Senior Secured Status
Holder
 
Date
 
Principal Amount of Note obtaining
Super Senior Secured Status
 
Alpha Capital Anstalt
   
7/27/2007
 
$
125,000.00
 
Bristol Investment Fund, Ltd.
   
7/27/2007
 
$
125,000.00
 
Alpha Capital Anstalt
   
6/19/2007
 
$
75,000.00
 
Bristol Investment Fund, Ltd.
   
6/19/2007
 
$
75,000.00
 
Ellis International Ltd.
   
6/14/2007
 
$
50,000.00
 
Whalehaven Capital Fund Ltd.
   
6/14/2007
 
$
75,000.00
 
Alpha Capital Anstalt
   
4/6/2007
 
$
216,967.20
 
Ellis International Ltd.
   
4/6/2007
 
$
54,666.00
 
Bristol Investment Fund, Ltd.
   
2/16/2007
 
$
50,000.00
 
Whalehaven Capital Fund Ltd.
   
2/16/2007
 
$
29,666.00
 
Centurion Microcap, L.P.
   
2/16/2007
 
$
405,200.83
 
Centurion Microcap, L.P.
   
10/17/2006
 
$
148,739.25
 
Centurion Microcap, L.P.
   
2/2/2006
 
$
119,387.02
 
Centurion Microcap, L.P.
   
1/6/2006
 
$
96,962.50
 
Total
     
$
1,646,588.80
 





Schedule 4.5


Lockup Agreement.
 
22

--------------------------------------------------------------------------------

